Citation Nr: 1201518	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  06-05 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim for service connection for residuals of skin cancer.

2.  Whether new and material evidence has been received to reopen a previously-denied claim for service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for prostate cancer with radical prostatectomy, claimed as due to herbicide exposure.

4.  Entitlement to service connection for bilateral pes planus.


WITNESS AT HEARING ON APPEAL

The Veteran



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran testified before the RO's hearing officer in a predetermination hearing in August 2004; a transcript of the hearing is of record.  He was also scheduled to testify before the Board in a hearing at the RO in April 2007, but he failed without explanation to appear at the hearing and he has not requested postponement or rescheduling of the hearing.  His request for a hearing before the Board is accordingly deemed to be withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

When the file was last before the Board in January 2009 the Board remanded the issues identified on the title page to the RO for further development.  The file has now been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Service connection for skin cancer was denied by the RO in an unappealed rating decision issued in April 1994.

2.  Evidence received since April 1994 is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for skin cancer.

3.  Service connection for a psychiatric disorder was denied by the RO in an unappealed rating decision issued in April 1972, on the basis that it existed prior to service, and was not aggravated by service.  

4.  The Board denied the Veteran's attempt to reopen his psychiatric disorder service connection claim in a November 1985 decision.  

5.  Service connection for posttraumatic stress disorder (PTSD) was denied by the RO in an unappealed rating decision issued in August 1989.

6.  Evidence received since the psychiatric disability claims were last denied does not show treatment for psychiatric disability; does not associate any psychiatric disorder with service; fails to reflect a diagnosis of PTSD; and the Veteran has not reported an in-service stressor.  

7.  Evidence received since the psychiatric disability claims were last denied does not relate to an unestablished fact necessary to substantiate the claim for service connection for psychiatric disability.

8.  The Veteran is not shown to have been exposed to herbicides during service, and his prostate cancer is not etiologically related to service.

9.  Bilateral pes planus is a congenital defect that was not subject during service to a superimposed injury or disease, or increased in severity during service.  





CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to reopen the claim for service connection for skin cancer.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2011).

2.  New and material evidence has not been presented to reopen the claim for service connection for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2011).

3.  Prostate cancer was not incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

4.  Bilateral pes planus was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied under the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

Although full VCAA notice was not provided until after the initial adjudication of this claim, the Board finds there is no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the claim based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The RO also provided assistance as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Board previously reviewed the file and determined that the current VA examination was not adequate; the Board accordingly remanded for another examination, which was performed in June 2009.  The Board has carefully reviewed the examination report and finds the RO substantially complied with the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008), citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   The Veteran's service personnel and service treatment records were obtained, as well as records from those post-service medical providers identified as having potentially relevant records.  The Veteran was afforded an opportunity to testify before the Board but he failed to appear for the scheduled hearing.

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the appeal.

New and Material Evidence

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Petition to Reopen Claim for Service Connection for Skin Cancer

The RO issued a rating decision in August 1989 that denied service connection for a skin condition, claimed as due to Agent Orange exposure, based on a determination that the Veteran did not have a skin condition that could be presumptively linked to herbicide exposure and that skin cancer was not incurred in or aggravated by active service.  The Veteran did not appeal.  

Thereafter, the RO reopened the claim to consider entitlement to service connection for any diagnosed skin disorder, including skin cancer, as presumptively related to herbicide exposure.  The RO issued a rating decision denying the claim in April 1994, based on a determination that the claimed skin disorders were not incurred in service and not shown to be presumptively related to herbicide exposure.  The Veteran did not appeal.  The RO's decision is accordingly final.  38 C.F.R. § 20.302.

The evidence of record in April 1994 consisted of the following: service treatment records (STRs); report of VA dermatology examination in June 1989 showing post-surgery (skin grafting) for skin cancer of the face; and, VA treatment records showing diagnosis of basal cell carcinoma in March 1989 and excision in June 1989.    

Evidence relevant to the claim received after April 1994 consists of private dermatology treatment records dated during the period February-March 2000 showing treatment for itchy rash, variously diagnosed, but silent in regard to any recurrence of skin cancer or any relationship between the current skin disorder and service.  Since April 1994 the Veteran has also continued to assert exposure to Agent Orange in service.  

(As noted in detail below, the Veteran is not shown to have been exposed to Agent Orange in service, and in any event basal cell carcinoma has been determined to be not presumptively linked to Agent Orange exposure; see "Veterans and Agent  Orange Update: 2008" by the National Academy of Sciences.  Accordingly, the Veteran's reports since April 1994 of Agent Orange exposure are not material toward the issue of service connection for skin cancer.)

On review, the Board finds the evidence added to the file since April 1994 is not material toward establishing a claim of entitlement to service connection for skin cancer.  Nothing in the new evidence shows recurrence of skin cancer or current residuals of skin cancer, and nothing in the new evidence shows any relationship between the previously-present skin cancer and active service. 

The Board has considered the case in light of Shade, 24 Vet App 110, op. cit.  While Shade asserts that a case must be reopened if any previously-unproven element of service connection is addressed, in this case the evidence received since April 1994 does not pertain to any element of service connection that was previously missing.  Accordingly, the circumstance cited by Shade is not applicable. 

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for skin cancer has not been received, and the rating decision of April 1994 remains final.  

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Petition to Reopen Claims for Service Connection for Acquired Psychiatric Disorders

The RO issued a rating decision in April 1972 that denied service connection for psychiatric disability based on a determination that the disorder preexisted service and was not aggravated by service.  The Veteran did not appeal.  The RO's decision is accordingly final as regards that diagnosis.  38 C.F.R. § 20.302.

The Veteran subsequently attempted to reopen his claim, which was denied in 1984.  He appealed that decision to the Board.  The Board denied the appeal in November 1985.  In August 1989, the Veteran was denied service connection for PTSD.  The Veteran had claimed he acquired the disability due to combat in Vietnam, but as he did not serve in Vietnam, the claim was denied.  

The evidence of record at the time of the prior denials included the Veteran's service treatment records, post service treatment records and reports of VA examinations.  

Evidence added to the record since the prior final denials includes private and VA treatment records.  These documents do not show any diagnosis of PTSD; the Veteran reported no in-service stressor; and there is no medical or lay evidence associating PTSD with service.  Similarly, there is nothing in the records showing any other diagnosed psychiatric disorder is associated with service.  Indeed, the added records do not show treatment for any psychiatric disorder.  

As this evidence does not raise a reasonable possibility of substantiating the claim, the Board must conclude that new and material evidence to reopen the claim for service connection an acquired psychiatric disorder has not been received, and the previous decisions remain final.  

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.   


Entitlement to Service Connection

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

When the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Service Connection for Prostate Cancer

VA treatment records show prostate cancer in December 2003, without evidence of metastatic disease.  The Veteran underwent radical prostatectomy in February 2004 as consequent to prostate cancer.  Therefore, the first element of service connection - medical evidence of a claimed disability - is met.

However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

The Veteran asserts he contracted prostate cancer via herbicide exposure in service.  The Board acknowledges at the outset that prostate cancer is presumptively related to herbicide exposure; see 38 C.F.R. § 3.309(e).

During testimony before the RO's hearing officer in September 1984 the Veteran asserted he had applied to go to Vietnam but was rejected because he was already in theater (Korea).  However, thereafter he reported to VA medical providers that he had been in Vietnam on various dates.  In April 1989 he asserted he had been on jungle missions in Vietnam for weeks at a time.  In June 1989 he informed a VA examiner that he was in Vietnam from 1968 to 1969 and had been directly sprayed with Agent Orange.  In June 1989 he executed a VA Agent Orange Registry Code Sheet in which he reported Vietnam service from December 1970 to December 1971.  In June 2003 he submitted a VA claim reporting service in Vietnam from May 1970 to May 1971.  Finally, in December 2003 he submitted a Statement in Support of Claim asserting service in Vietnam from 1968-1971. 

There is a rebuttable presumption of exposure to herbicides if claimant served in Vietnam, even if there is no record of treatment in service.  38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. § 3.307.  "Service in Vietnam" includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation to Vietnam; see 38 C.F.R. § 3.313.  In this case, the Veteran's complete service personnel record is on file and demonstrates conclusively that he did not serve in Vietnam.  Further, the Veteran's account of service in Vietnam is so inconsistent in terms of the dates (some of which are outside his period of active service), and so non-specific in terms of units and circumstances, that the Board finds his unsupported account of service in Vietnam to be not credible.

More recently, the Veteran has contended exposure to herbicides in Korea.  He specifically cites service at Osan Air Force Base (AFB) and at Camp Carroll, both of which he contends are in or near the demilitarized zone (DMZ).

VA has established that Agent Orange was used during the period April 1968 through July 1969 in a narrow strip along the DMZ; the Board notes this period ended well before the Veteran entered active duty.  The record does not show the Veteran served with any of the subunits of the 2nd Infantry Division or the 7th Infantry Division that were assigned duties in that area of the DMZ during the period when herbicides were used there.

The Veteran's service personnel records verify that he was stationed for a time at Camp Carroll in the Republic of Korea.  Camp Carroll is demonstrated to be near the city of Taegu in south-east Korea; it is not near the DMZ.  The Veteran's personnel records do not show him as having served at Osan AFB; in any event Osan AFB is near the city of Pyeongtaek, south of Seoul, and not near the DMZ.

The Veteran testified before the RO in August 2004 that while assigned to Osan AFB he loaded Agent Orange into aircraft.  The Board does not find this account to be credible.  First, the Veteran is not shown in service personnel records to have been assigned to Osan AFB or any other Air Force base.  Second, the Veteran's military occupational specialty (MOS) was wheeled vehicle mechanic, and he was assigned in Korea to a Maintenance Battalion; duties loading aircraft are totally inconsistent with his MOS and his unit of assignment.  Third, Agent Orange use was terminated along the DMZ well prior to the Veteran's assignment in Korea, so there was no reason for Agent Orange to have been moved through Osan AFB as the Veteran now asserts.  Finally, as noted above the Board has found the Veteran to be a poor historian and not credible in reporting events in service.

Prostate cancer in this case had its onset in 2003, several decades after the Veteran's discharge from service.  There is no medical evidence of any relationship between the disease and service.  Accordingly, the criteria for service connection are not met and the claim must be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Service Connection for Bilateral Pes Planus

STRs show the Veteran's feet were clinically "normal" in an induction physical examination in May 1970.  In June 1970 a dispensary (military medical clinic) note showed impression of first degree pes planus, and the Veteran was referred to the podiatry clinic, where physical examination was normal but the Veteran was provided with arch supports.  There was no further indication of foot complaints, and the feet were evaluated as "normal" in a discharge physical examination in November 1971.  

In July 2007 the Veteran presented to the VA clinic complaining of pain in the left heel, beginning the previous month and worse in the early morning but improving after being ambulatory for awhile.  X-ray of the left foot and ankle was normal, and no clinical impression or diagnosis is recorded.

In October 2008 the Veteran presented to the VA primary care clinic complaining of "pins and needles" sensation on the soles of his feet, worse on rising in the morning and decreasing after being on his feet for awhile.  X-ray of the feet showed an impression of bilateral pes planus, but the clinical assessment was plantar fasciitis.

The Board remanded the case in January 2009 for the purpose of evaluating the June 1970 dispensary note cited above.  The Veteran had a VA podiatry examination in June 2009, performed by an examiner who reviewed the claims file and noted the Veteran's subjective complaints in detail.  The examiner performed a clinical examination of the Veteran's feet and stated that examination and X-rays were consistent with congenital pes planus.  The examiner stated that the Veteran was essentially born with his current foot structure and that nothing during active service worsened or altered that structure.  In sum, the history reflects congenital pes planus that was not made any worse by the Veteran's service time.  

The VA examiner characterized the Veteran's pes planus as "congenital."  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

Congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  The presumption of soundness does not apply when a condition is a congenital or developmental defect, as service connection cannot be granted for such disorder. See Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993) (noting the difference between defect and disease and further noting that service connection may be granted if the congenital or developmental condition is a disease).  However, when during service a congenital defect is subject to a superimposed injury or disease, service connection may be warranted.  VAOPGCPREC 82-90 (July 18, 1990).

In this case there is no evidence that the Veteran's congenital pes planus was subjected to a superimposed injury during service.  STRs are silent in regard to any such superimposed injury, and the Veteran has submitted no lay evidence asserting such a superimposed injury.  STRs show the feet as "normal" (asymptomatic) on separation from service, and there is no medical or lay evidence of chronic symptoms after discharge from service.  There is accordingly no basis on which service connection can be assigned.  

Based on the evidence and analysis above, the Board finds the criteria for service connection for pes planus are not met and that the claim must accordingly be denied.  Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

As new and material evidence has not been received, reopening of the claim for service connection for skin cancer is denied.

As new and material evidence has not been received, reopening of the claim for service connection for an acquired psychiatric disorder is denied.

Service connection for prostate cancer is denied.

Service connection for pes planus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


